Order entered November 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00247-CR

                             CARSTEN HEDEMANN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1434917-R

                                             ORDER
       We reinstate this appeal. Appellant’s N o v e m b e r 7 , 2019 S e c o n d Motion for

Continuance of Evidentiary Hearing is GRANTED. Accordingly the scheduling for this

remanded proceeding is revised as follows:


       We abate this appeal and ORDER the trial court (1) to conduct an evidentiary hearing on

appellant’s motion for new trial at the court’s earliest convenience after D e c e m b e r 1 1 ,

2 019, (2) to make written findings explaining its ruling on that motion, and (3) to arrange for its

ruling and findings to be included in a supplemental clerk’s record filed within two weeks of the

date of the hearing.
       We ORDER a reporter’s record from the hearing on the motion for new trial to be filed

within two weeks of the date of the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Gary

Stephens, Judge of Dallas County’s Auxiliary Court No. 8, and to the parties. The parties are

instructed going forward that any motion filed during the abatement must include a certificate of

conference.

       The appeal will be reinstated two weeks after the date of the hearing or when the

supplemental clerk’s record and reporter’s record are filed, whichever occurs sooner.




                                                   /Bill Pedersen, III/
                                                   BILL PEDERSEN, III
                                                   JUSTICE